Citation Nr: 0503757	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963, with four months and two days of prior active service.   

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Albuquerque RO subsequently retained 
jurisdiction.  

In May 2003, the Board denied the veteran's claim for an 
increased rating, and the veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In February 2004, 
the Court granted a joint motion for remand, vacating the 
Board's decision and remanding for additional proceedings.  

In a January 2005 letter, the veteran's representative 
asserted that the veteran is entitled to a total disability 
rating based on individual unemployability.  The RO should 
address this accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the February 2004 Joint Motion to Vacate and Remand, the 
parties agreed that the May 2003 Board decision did not 
provide sufficient reasons and bases in support of its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim for an increased rating.  Particularly, the 
parties noted that VA had not complied with 38 U.S.C.A. 
§ 5103(a).

As the legal requirements concerning the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), have been formulated over the last several years, 
it is necessary that VA send a content-complying notification 
letter to the veteran for the particular claim at issue.  As 
such, the RO should send such a letter, including the 
provisions of 38 U.S.C.A. § 5103(a).

Additionally, as of January 2005 the veteran submitted 
medical evidence concerning symptoms related to the service-
connected paranoid schizophrenia.  A waiver of RO 
consideration, however, did not accompany the evidence.  
Thus, the RO must first assess the new evidence before the 
Board may consider it in a decision.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA specific to an 
increased rating claim.  

2.  Then, after conducting any 
additional indicated development, the 
RO should readjudicate the appellant's 
increased rating claim taking into 
consideration any new evidence of 
record.   If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




